Citation Nr: 0637913	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The propriety of the reduction of the veteran's disability 
rating for service-connected post-traumatic stress disorder 
(PTSD) from 70 percent to 0 percent, effective October 1, 
2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO reduced the 
disability rating of the veteran's service-connected PTSD 
from 70 percent to 0 percent, effective October 1, 2004.

The veteran testified at a Travel Board hearing in October 
2005.  A transcript of the hearing has been associated with 
the claims folder.  The veteran submitted additional evidence 
in support of his claim during the hearing, and he executed a 
waiver of his right to have the new evidence first reviewed 
by the agency of original jurisdiction (AOJ) pursuant to 
38 C.F.R. § 20.1304(c). 

In April 2006, the veteran's representative submitted 
additional evidence in support of the veteran's claim.  The 
evidence consisted of records from the Pittsburgh VA Medical 
Center (VAMC) dated April to August 2003.  These records are 
duplicative of those already contained in the claims folder, 
and as the Board has granted the veteran's claim below, there 
is no need for either a waiver or AOJ review.  38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1.  In an April 1987 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating; the decision was based in part upon the verification 
of two in-service stressors in March 1987 by the U.S. Army 
and Joint Services Environmental Support Group (ESG): the 
deaths of U.S. soldiers F. and M.
 
2.  In a December 1990 rating decision, the RO increased the 
veteran's disability rating for PTSD to 70 percent.

3.  VA examinations for PTSD in March 2003, January 2004, and 
June 2004 were not full and complete as they did not address 
the stressors found verified by the RO in April 1987, and the 
examiners exceeded their authority by making a factual 
determination as to the occurrence of the claimed stressors.

4.  In a July 2004 rating decision, the RO reduced the 
disability rating for PTSD from 70 percent to 0 percent, 
effective October 1, 2004.


CONCLUSION OF LAW

The criteria to reduce the veteran's disability rating for 
service-connected PTSD from 70 percent to 0 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), (i), 3.344, 3.957 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In rating reduction cases, which arise from action 
initiated by the RO as opposed to the veteran, there are 
particular notification and assistance procedures that VA 
must perform.  38 C.F.R. § 3.105(e), (i).  In the decision 
below, the Board has restored the veteran's 70 percent 
disability rating.  Accordingly, regardless of whether VA 
successfully met its notification and assistance obligations, 
no harm or prejudice to the appellant has resulted.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Background

The veteran was diagnosed with PTSD during a VA Compensation 
and Pension (C&P) examination in June 1986.  He described 
witnessing the death of fellow U.S. soldier Joe M. while 
serving in Vietnam and subsequently experiencing flashbacks, 
frequent nightmares, estrangement from others, a blunted 
affect, an increased startle response, and trouble sleeping.  
The VA examiner found the veteran's claimed stressor and 
associated symptomatology to be sufficient to meet the 
criteria for PTSD.

At a regional hearing before the Board in February 1987, the 
veteran asserted two additional in-service stressors.  He 
described witnessing the death of fellow U.S. soldier F. in 
June 1969 and being injured in a mortar attack.

In March 1987, VA requested verification of the alleged 
deaths of soldiers Joe M. and F. from the U.S. Army and Joint 
Services Environmental Support Group (ESG).  The ESG issued a 
response that same month, verifying the death of D. F. in 
Vietnam in June 1969 and reporting that 6 soldiers possessing 
the last name of M. died in Vietnam during the veteran's 
tours of duty, though a Joe M. was not specifically listed as 
one of the casualties.

In April 1987, the RO issued a rating decision which granted 
service connection for PTSD and assigned a disability rating 
of 30 percent, effective April 15, 1986.  The decision 
referenced the confirmed death of D. F. and the confirmed 
deaths of the soldiers with last names of M., even though a 
Joe M. had not been found.

The veteran received another VA C&P examination for PTSD in 
January 1989.  He described the following stressors: (1) 
being wounded in a mortar attack; (2) killing a young 
Vietnamese girl; (3) the death of fellow U.S. soldier Joe M.; 
and (4) the death of fellow U.S. soldier J. K.  Based upon 
the reported stressors and associated symptomatology, which 
included irritability, decreased socialization, guilt, 
flashbacks, and nightmares, the VA examiner continued the 
veteran's diagnosis of PTSD, assessed as chronic and moderate 
in severity.
 
In December 1990, based upon new symptomatology, the RO 
increased the veteran's disability rating for PTSD from 30 
percent to 70 percent, effective October 25, 1988.

In March 2003, the veteran received an initial examination 
from the Pittsburgh VAMC outpatient PTSD clinical team.  The 
examiner did not have the claims folder to review in 
conjunction with the examination.  The veteran described the 
following in-service stressors: (1) a mortar explosion and 
resulting injury in August 1967; (2) the death of fellow U.S. 
soldier F.; (3) the death of fellow U.S. soldier Joe M.; and 
(4) engagement in frequent combat actions while on patrol.  
Based upon a clinical interview and psychological testing, 
the examiner concluded that the veteran had reported 
experiencing a traumatic stressor sufficient to meet the 
standards of the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) for a PTSD diagnosis, but 
found "troublesome" the lack of evidence regarding his 
military history and stressor accounts, including the fact 
that the veteran did not report receiving any combat-related 
medals.  The veteran's symptoms of re-experiencing the 
trauma, general numbing of responsiveness, and persistent 
increased physiological arousal, although somewhat 
exaggerated during psychometric testing, were also found to 
satisfy the DSM-IV, and it was noted that the symptoms caused 
the veteran social impairment.  The examiner provided 
diagnoses of PTSD, chronic moderate, pending verification of 
stressors, and major depressive disorder, recurrent, and 
assigned a Global Assessment of Functioning (GAF) score of 
50.

In April 2003, the PTSD clinical team examiner received the 
veteran's claims folder and prepared an addendum to the March 
2003 initial evaluation.  The examiner noted inconsistencies 
between the in-service stressors described during the 
examination and the information contained in the folder.  In 
light of the inconsistencies, the examiner concluded that the 
veteran's stressors had not been verified and, when coupled 
with the exaggeration of symptoms during psychological 
testing, it appeared that significant personality factors, 
not necessarily PTSD, might be contributing to his post-
military distress.  The veteran was assigned new diagnoses of 
probable factitious disorder, major depressive disorder, rule 
out PTSD; and personality disorder not otherwise specified 
(NOS) with antisocial and schizoid traits; his GAF remained 
at 50.

In January 2004, the veteran underwent a VA Compensation and 
Pension (C&P) examination for PTSD.  The VA examiner was in 
possession of the claims folder and reviewed its contents in 
conjunction with the examination.  The examiner referenced 
the findings of the March 2003 examination and April 2003 
addendum and, following a clinical interview and mental 
status examination (MSE), concluded that "[t]here is a real 
question as to whether the veteran had PTSD given the 
significant inconsistencies in his relating his symptoms and 
history of service, and lack of combat related medals."  
Giving the veteran the benefit of the doubt, the examiner 
opined that "he may have had symptoms of PTSD 
historically...."  The veteran was provided diagnoses of PTSD 
by history; probable factitious disorder; major depressive 
disorder, recurrent, unrelated to military service, in 
partial remission; alcohol dependence in remission; and mixed 
personality disorder with borderline and antisocial features; 
his GAF was 60.

In February 2004, the RO issued a rating decision which 
proposed reducing the veteran's disability rating for PTSD 
from 70 percent to 0 percent.  The RO reasoned that the 
veteran's initial diagnosis of PTSD was in error as the March 
2003 and January 2004 VA examinations showed that the only 
stressor which had been confirmed was insufficient to 
establish a PTSD diagnosis.  Based upon the veteran's changed 
diagnosis, the RO concluded that reduction to a 
noncompensable rating for PTSD was warranted.

In June 2004, the veteran received another VA C&P examination 
for PTSD.  The VA examiner was in possession of the claims 
folder and reviewed its contents in conjunction with the 
examination.  The veteran described the following stressful 
events during service: (1) a mortar explosion and resulting 
injury in August 1967; (2) witnessing a U.S. soldier shoot a 
wounded enemy soldier in the head in July 1968; (3) 
witnessing the death of U.S. soldier F. in June 1968; and 
(4), while stationed at Lai Khe in early 1969, shooting a 
young Vietnamese girl approaching his bunker on a bicycle.  
The VA examiner conducted a clinical interview, MSE, and 
provided psychometric testing.  Consistent with the findings 
of the March 2003 and January 2004 evaluations, the examiner 
concluded that significant inconsistencies arose in the 
veteran's report of stressors and testing showed an 
exaggeration of symptomatology suggestive of malingering or 
factitious disorder.  The veteran was provided diagnoses of 
probable factitious disorder; alcohol dependence in 
remission; and mixed personality disorder with borderline and 
antisocial features; his GAF was 60.

In July 2004, the RO issued a rating decision which formally 
reduced the veteran's disability evaluation for PTSD from 70 
percent to 0 percent.  Specifically referencing the findings 
of the March 2003, January 2004, and June 2004 VA 
examinations, the RO concluded that the veteran did not have 
a diagnosis of PTSD and further explained that service 
connection for the disorder would have been severed 
completely if VA regulation did not preclude such action for 
disorders that had been service-connected for ten years or 
more.


Analysis

When a disability rating has been in effect for five years or 
more, as in this case, a change in medical diagnosis 
involving the service-connected condition can only serve as a 
basis for a rating reduction when the new diagnosis is the 
product of a full and complete medical examination.  
38 C.F.R. § 3.344.  After a careful review of the record, the 
Board finds that the March 2003, January 2004, and June 2004 
VA examinations, relied upon by the RO in reducing the 
veteran's PTSD rating, were inadequate for such a purpose.

A diagnosis of PTSD is a clinical determination that must be 
made in accordance with the DSM-IV (Fourth Edition).  
38 C.F.R. § 3.304(f), 4.125(a); see Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  A mental health professional must 
assess both the sufficiency of the claimed traumatic event 
and the adequacy of found symptomatology in relation to DSM-
IV criteria.  See Cohen, 10 Vet. App. at 142; DSM-IV, 427-28.  
In contrast, whether the claimed traumatic event or stressor 
actually took place is a factual determination, based on an 
assessment of the credibility and probative weight of the 
evidence, that must be made by a VA adjudicatory body such as 
the RO or the Board.  38 C.F.R. § 3.304(f); see Cohen, 10 
Vet. App. at 152-53 (Nebeker, C.J., concurring).  A medical 
diagnosis of PTSD based upon an unconfirmed stressor is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).

As established by the record in this case, when the RO 
granted service connection for PTSD in April 1987, it 
specifically identified the deaths of U.S. soldiers F. and M. 
as verified in-service stressors (even though a Joe M. was 
not specifically found).  However, while the VA examiners in 
March 2003, January 2004, and June 2004 all had access to the 
veteran's claims folder either during or subsequent to the 
examinations, none of them addressed the past verification of 
these stressors in their reports.  This omission calls into 
question the adequacy of their review of the case history.  
The examiners then impermissibly based their medical 
findings, in whole or in part, upon their own factual 
determination that the veteran's alleged stressors did not 
occur.

In regard to the March 2003 examination, the examiner 
initially found that the veteran's stressor accounts and 
symptomatology were sufficient to meet DSM-IV criteria for a 
PTSD diagnosis.  Upon review of the claims folder subsequent 
to the examination, however, the examiner noted 
inconsistencies in the veteran's history of reported 
stressors and that the records did not show the award of 
combat-related medals.  The examiner concluded that the 
veteran's stressors had not been verified and, in the April 
2003 addendum, changed the diagnosis to probable factitious 
disorder.  The Board finds the examiner's opinion not only to 
be factually inaccurate, as the RO did verify two of the 
veteran's claimed stressors in April 1987, but also to exceed 
the authority of a medical examiner.  The conclusion reached 
was not that the inconsistent stressors prevented an accurate 
assessment of their sufficiency in relation to the DSM-IV - 
the stressors had already been found sufficient - but rather 
that the stressors did not occur.  The examiner made a 
factual determination that was the responsibility of a VA 
adjudicatory body.  As the medical opinion was based upon an 
inaccurate factual determination, it cannot be considered 
full and complete, and it cannot constitute a basis for a 
rating reduction.  Identical errors were made in the January 
and June 2004 VA C&P examinations.  Neither examiner 
indicated awareness that two stressors had been verified in 
April 1987, and neither examiner provided an opinion as to 
the sufficiency of the reported stressors other than to 
reference the findings of the March 2003 examiner.  Similar 
conclusions were offered as well, in which the inconsistent 
stressors and lack of combat-related medals were cited as 
evidence that the stressors did not occur or that the veteran 
did not have PTSD.

Accordingly, the Board finds that the RO based its reduction 
of the veteran's 70 percent disability rating upon the 
inadequate findings and opinions of VA examiners who failed 
to consider the entire case history and impermissibly assumed 
an adjudicative role.  Such examinations cannot be used as 
the basis for a rating reduction, and without them, the 
preponderance of the evidence weighs in favor of restoring 
the veteran's rating.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); see Brown (Kevin) v. Brown, 5 Vet. App. 
413, 421 (1993) (holding the preponderance standard 
applicable to rating reduction cases).  In this case, the 
Board finds that the preponderance of the evidence weighs in 
favor of the veteran's claim, and restoration of his 70 
percent disability rating for service-connected PTSD is 
granted.


ORDER

Restoration of the veteran's 70 percent disability rating for 
his service-connected post-traumatic stress disorder is 
granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


